DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-6, and 8-23 are allowed.
The following is an examiner’s statement of reasons for allowance: WO-2016047803-A1, hereinafter WO’803, was found to be the closest prior art.  WO’803 discloses a drill 1 (See Figure 18), comprising: a body 2 having a rod-shape and extending along a rotation axis from a first end toward a second end (See Figure 16), wherein the body comprises: an outer peripheral surface;  a cutting edge 7a,38 positioned on a side of the first end; and a flute 2a extending from the cutting edge toward the second end (See Figure 16), the cutting edge comprises: a first cutting edge 7a extending from a side of the rotation axis toward a side of the outer peripheral surface (See Figure 18); and a second cutting edge 38 positioned closer to the second end and the outer peripheral surface than the first cutting edge 7a (See Figure 18), an end portion of the first cutting edge 7a on the side of the outer peripheral surface is positioned closer to the second end than an end portion of the first cutting edge on the side of the rotation axis (See Figure 18; Note: the cutting edge 7a is angled towards the proximal end of the drill), the second cutting edge 38, comprises: a first part (Note: the intersection of sides 24 and 22) positioned closest to the second end (See Figure 18); a second part 22 connected to the first part, positioned closer to the outer peripheral surface than the first part (See Figure 18; Note: the side 22 is positioned closer to the outer peripheral surface than the intersection point of sides 22 and 24), and positioned closer to the second end as close to the first part; and a third part 24 connected to the first part (Note: the side 24 is connected to the intersection point of the sides 24 and 22), positioned closer to the first cutting edge 7a than the first part, and positioned closer to the second end as close to the first part.  
Regarding independent claims 1 and 19, WO’803 does not disclose wherein the first part has a concave curved shape.  WO’803 further does not disclose wherein the body further comprises a peripheral cutting edge that is positioned at least at a portion of a ridge line at which the outer peripheral surface and the flute intersect and that is connected to the cutting edge, the cutting edge further comprises a third cutting edge connected to the first cutting edge and the third part and having a convex shape in the side view and a fourth cutting edge connected to the peripheral cutting edge, the fourth cutting edge comprises: a third portion; and a fourth portion positioned closer to the outer peripheral surface than the third portion, and a radius of curvature of the third portion is smaller than a radius of curvature of the fourth portion.
Regarding independent claim 23, WO’803 does not disclose wherein the third part comprises: a first portion; and a second portion positioned closer to the outer peripheral surface than the first portion, and a radius of curvature of the first portion is larger than a radius of curvature of the second portion.


Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of WO’083, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1, 19, and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/
Examiner, Art Unit 3722

/ERIC A. GATES/Primary Examiner, Art Unit 3722